        Case 4:17-cv-00334-DPM Document 55 Filed 11/13/18 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

MICHAEL BULL and                              §
TAMMIE BULL                                   §
                                              §
      Plaintiffs,                             §
v.                                            §   Action No.:4:17-cv-334-DPM
                                              §
FREEDOM MORTGAGE                              §
CORPORATION                                   §
AND LOANCARE, LLC                             §
                                              §
      Defendants.                             §


                 FREEDOM MORTGAGE CORPORATION’S
                  STATEMENT OF UNCONTESTED FACTS


      COMES NOW, Freedom Mortgage Corporation (“Freedom”), and pursuant

to Local Rule 56.1, contends that there is no genuine issue as to the following facts:

      1.     Michael Bull executed a $164,932.00 note on October 25, 2012 made

in favor of CBC National Bank (“CBC”). (Ex. 3-A).

      2.     The note was secured by a recorded mortgage signed by Michael Bull

and Tammie Bull that encumbers real property located at 800 Burgandy Court,

Jacksonville, Arkansas 72076 (the “Property”). (Ex. 1).

      3.     The note is indorsed from CBC to Freedom and then indorsed in blank.

(Ex. 3-A).


                                          1
        Case 4:17-cv-00334-DPM Document 55 Filed 11/13/18 Page 2 of 4



      4.    “Mortgage Electronic Registration Systems, Inc. as nominee for CMC

National Bank …” (“MERS”) executed an assignment of mortgage to Freedom on

July 16, 2014. (Ex. 3-B).

      5.    Neither Michael Bull nor Tammie Bull is a party to the July 16, 2014

assignment of mortgage. (Ex. 3-B).

      6.    Servicing of the loan transferred from Loancare to Freedom on May 3,

2016 (Ex. 3-C).

      7.    Plaintiff began sending payments less than the statement amount in

2013. (Ex. 3-D; Ex. 4, pp. 41-42).

      8.    Plaintiff ceased making payments after September 2014. (Id.)

      9.    Freedom recorded a notice of default on February 8, 2017. (Ex. 3).

      10.   Freedom or its agents have made tax payments each year since the loan

was originated according to the public records of Pulaski County, Arkansas. (Ex. 2).

      11.   Mr. Bull died intestate on October 2, 2017. (Doc. # 29).

      12.   Ms. Bull serves as his legal representative. (Doc. # 30).

                                      /s/ Blake B. Goodsell
                                      Blake B. Goodsell (Ark. Bar #2012226)
                                      BRADLEY ARANT BOULT CUMMINGS LLP
                                      1819 Fifth Avenue North
                                      Birmingham, Alabama 35203
                                      bgoodsell@bradley.com
                                      Telephone: (205) 521-8000
                                      Facsimile: (205) 521-8800
                                      and
                                      David Smith (pro hac vice)
                                         2
Case 4:17-cv-00334-DPM Document 55 Filed 11/13/18 Page 3 of 4



                           BRADLEY ARANT BOULT CUMMINGS LLP
                           JP Morgan Chase Tower
                           600 Travis Street, Ste. 4800
                           Houston, Texas 77002
                           dsmith@bradley.com
                           Telephone: (346) 310-6200
                           Facsimile: (346) 310-6100

                           Attorneys for Freedom
                           Mortgage Corporation




                             3
        Case 4:17-cv-00334-DPM Document 55 Filed 11/13/18 Page 4 of 4



                         CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2018, I served a copy of the foregoing
through the Court’s e-filing system to:
John Ogles
Ogles Law Firm, P.A.
200 S. Jeff Davis
P.O. Box 891
Jacksonville, Arkansas 72078

Brien G. Saputo
Mackie Wolf Zientz & Mann, PC
124 W. Capitol Avenue, Ste. 1560
Little Rock, 72201
Telephone: (501) 429-4719
Facsimile: (501) 588-0070

                                          /s/ Blake B. Goodsell
                                          OF COUNSEL




                                            4
